DETAILED ACTION

Status of Application
Claims 1-21 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 08/31/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,284,913 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 08/31/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,958,977 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Response to Arguments
Applicant's arguments filed 08/31/2022 have been fully considered but they are not persuasive.
Applicant argues: (1) Chardon does not disclose or suggest a “return to the first state based on a determination that the rendering component of the entertainment system is not in the first state and has been instructed by a computing device executing a media application to exit the second state” [remarks, pp. 7-8].
The examiner respectfully disagrees with this argument.
In regards to the first argument, applicant argues that when a device leaves an initial state and enters a second state, this change is tracked, and any subsequent command that is received is based on what is determined to be the second, current state, and not based on the initial state [remarks, p. 8]. It appears that applicant suggests that the states in Chardon are overwritten and never to be recalled/remembered. The examiner notes that claim 1 is directed towards returning to the first state based on two criteria:
a determination that the rendering component is not in the first state 
and rendering component being instructed to exit the second state. 
The examiner gave a detailed citation and interpretation of Chardon in the Non-Final Rejection teaching this claim limitation. For example, Chardon discloses returning to the first state 
based on a determination that the rendering component is not in the first state [paragraphs 63, 65, If the remote-control engine determines that an HDMI appliance is not in an intended state after the CEC command codes are transmitted to the HDMI appliance, then the remote-control engine is configured to determine a set of IR command codes to transmit to the HDMI appliance to place the HDMI appliance in the intended states; multi-media gateway will transmit a second instruction causing the HDMI display to return to HDMI 2 input state based on a determination that HDMI display is not in the intended state (HDMI 2 input state)]. The examiner agrees with applicant that Chardon does in fact track the states such that a return to the intended state can be accomplished. Hence, if the rendering component of Chardon is not in the intended state such as the claimed first state, then a set of IR command codes are transmitted to the HDMI appliance to place the HDMI appliance in the intended state.
and the rendering component being instructed by a computing device executing a media application to exit the second state [paragraphs 31, 65, 67, remote control 115 can be a smart phone device with remote control software application which transmits CEC commands codes to change the HDMI input state of display 105a; hence if remote control 115 issues a CEC command code to multi-media gateway 110 to exit HDMI 1 input state and enter HDMI 2 input state, but multi-media gateway 110 determines that the HDMI display is not in the HDMI 2 input intended state after the CEC command codes are transmitted to the HDMI display, 110 will then determine a set of IR command codes to transmit to the HDMI display to place the HDMI display in the HDMI 2 input state]. The examiner also shows that a return to the first state is also based on an instruction to exit the second state. For example, if an instruction from a smartphone with remote control software instructs the rendering component to exit its current state second state to return to a first state, but the rendering component does not return to the first state and is therefore “not in the first state” (the intended state as referred to above in the first bullet point), then a set of command codes are transmitted to place the rendering component in the intended first state. As shown by the bolded emphasis, the two criteria are met by Chardon and therefore Chardon discloses the claim limitations. 

The examiner does not see how applicant’s argument of “any subsequent command that is received is based on what is determined to be the second, current state, and not based on the initial state” is pertinent to the claim language and the citation of Chardon. As mentioned above, claim 1 is directed towards returning to the first state based on the rendering component not being in the first state and being instructed to exit the second state. The examiner requests clarification on how the above citations and provided explanation of Chardon do not disclose the claim limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-3, 7-10, 14-17, and 21 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Chardon et al, U.S. Publication No. 2012/0249890 A1.
Referring to claims 1, 8, and 15, taking claim 1 as exemplary, Chardon discloses a system for managing an entertainment system [system of fig. 1], comprising: 
at least one hardware processor [fig. 1, paragraph 63, multi-media gateway 110] that:
determines a first state of a rendering component [fig. 1, paragraph 63, The states may be tracked by knowing initial states of the HDMI appliance, and thereafter calculating and updating the states based on the CEC command codes transmitted to the HDMI appliance; e.g., element 100 determines a first state of the HDMI display 105a (rendering component) to be HDMI 2 input state; paragraph 65 also discloses the use of HDMI input states] of the entertainment system [system of fig. 1] prior to receiving a first instruction to enter a second state for presenting media content [paragraph 43, the multi-media gateway is a bridge device for communicating command codes received from remote-control device 115 to the HDMI appliances; remote control device 115 may issue a command received by the multi-media gateway to enter HDMI 1 input state where HDMI 1 input used for presenting media content; the examiner notes that a user can set the HDMI 2 input state and then a user can provide a command to switch the HDMI input state to input state 1, hence HDMI 2 input state is determined prior to receiving the first instruction to enter HDMI input state 1]; and
transmits a second instruction that is configured to cause the rendering component of the entertainment system to return to the first state based on a determination that the rendering component of the entertainment system is not in the first state [paragraphs 63, 65, If the remote-control engine determines that an HDMI appliance is not in an intended state after the CEC command codes are transmitted to the HDMI appliance, then the remote-control engine is configured to determine a set of IR command codes to transmit to the HDMI appliance to place the HDMI appliance in the intended states; multi-media gateway will transmit a second instruction causing the HDMI display to return to HDMI 2 input state based on a determination that HDMI display is not in the intended state (HDMI 2 input state)] and has been instructed by a computing device executing a media application to exit the second state [paragraphs 31, 65, 67, remote control 115 can be a smart phone device with remote control software application which transmits CEC commands codes to change the HDMI input state of display 105a; hence if remote control 115 issues a CEC command code to multi-media gateway 110 to exit HDMI 1 input state and enter HDMI 2 input state, but multi-media gateway 110 determines that the HDMI display is not in the HDMI 2 input intended state after the CEC command codes are transmitted to the HDMI display, 110 will then determine a set of IR command codes to transmit to the HDMI display to place the HDMI display in the HDMI 2 input state].
Referring to claims 2, 9, and 16, taking claim 2 as exemplary, Chardon discloses the system of claim 1, wherein the first state specifies at least one configuration setting for the rendering component of the entertainment system [paragraphs 63, 64, HDMI input state specifies an input configuration setting].
Referring to claims 3, 10, and 17, taking claim 3 as exemplary, Chardon discloses the system of claim 1, wherein the first instruction causes the rendering component to stop being in the first state [paragraph 43, remote control device 115 may issue a command received by the multi-media gateway to enter HDMI 1 input state where HDMI 1 input state causes the HDMI display to stop being in HDMI 2 input state].
Referring to claims 7, 14, and 21, taking claim 7 as exemplary, Chardon discloses the system of claim 1, wherein the at least one hardware processor is further configured to generate the third instruction based on the determination of the first state [paragraphs 63, 65, If the remote-control engine determines that an HDMI appliance is not in an intended state after the CEC command codes are transmitted to the HDMI appliance, then the remote-control engine is configured to determine a set of IR command codes to transmit to the HDMI appliance to place the HDMI appliance in the intended states; generating CEC command codes to transmit to the HDMI appliance based  on the determination that the first state is not the current state].


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4, 11, and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chardon, in view of Woolgar, U.S. Publication No. 2007/0169150 A1.
Referring to claims 4, 11, and 18, taking claim 4 as exemplary, Chardon does not explicitly disclose the system of claim 1, wherein the at least one hardware processor is further configured to select a source component based on the source component being an active signal source for the rendering component of the entertainment system in response to receiving the first instruction.
However, Woolgar discloses wherein the at least one hardware processor is further configured to select a source component based on the source component being an active signal source for the rendering component of the entertainment system in response to receiving the first instruction [paragraph 39, A component is made active by an event in the system, for example a user invoking Play on a VCR, DVD, etc. or perhaps selecting a new AV channel (e.g. broadcast TV station) to be presented; certain embodiments are able to resolve which component (signal) to select in such a circumstance] in order to provide automatic configuration of the system thereby increasing user friendliness [paragraphs 2, 29].
One of ordinary skill in the art at the time of applicant’s invention would have clearly recognized that it is quite advantageous for the system of Chardon to provide automatic configuration of the system thereby increasing user friendliness. It is for this reason one of ordinary skill in the art would have been motivated to implement wherein the at least one hardware processor is further configured to select a source component based on the source component being an active signal source for the rendering component of the entertainment system in response to receiving the first instruction.
Claims 5, 12, and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chardon, in view of Blanchard et al (hereinafter Blanchard), U.S. Publication No. 2011/0128442 A1.
Referring to claims 5, 12, and 19, taking claim 5 as exemplary, Chardon does not explicitly disclose the system of claim 1, wherein the at least one hardware processor is further configured to:
transmit a query over a communications bus; and receive an indication of a configuration setting of the rendering component in response to the query.
However, Blanchard discloses wherein the at least one hardware processor is further configured to:
transmit a query over a communications bus [paragraphs 28-29, 30-32]; and 
receive an indication of a configuration setting of the rendering component in response to the query [paragraphs 28-29, 30-32, Such determination is accomplished by the source initiating a handshake at 304 with the sink that includes a query message to determine the capabilities of the HDMI sink; a method carried out at an HDMI source device involves sending a message from the HDMI source device via an HDMI interface that queries whether an HDMI sink device can receive closed captioning (CC) data via the HDMI interface at 304; receiving an indication from the HDMI sink device that either affirms that the HDMI sink device can receive CC data via the HDMI interface or establishes that the HDMI sink device cannot receive CC data via the HDMI interface at 312; configuration setting of receiving CC data], in order to provide ease of use and convenience of access [Blanchard, paragraph 27].
One of ordinary skill in the art at the time of applicant’s invention would have clearly recognized that it is quite advantageous for the system of Chardon to provide ease of use and convenience of access. It is for this reason one of ordinary skill in the art would have been motivated to implement transmit a query over a communications bus; and receive an indication of a configuration setting of the rendering component in response to the query.
Claims 6, 13, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chardon, in view of Lazarro et al (hereinafter Lazarro), U.S. Publication No. 2014/0091912 A1 (Provisional application 61/708,567 filed on Oct. 1, 2012).
Referring to claims 6, 13, and 20, taking claim 6 as exemplary, Chardon discloses the system of claim 1, wherein the at least one hardware processor is further configured to transmit a third instruction over a communication network [paragraphs 63, 65,  then the remote-control engine is configured to determine a set of IR command codes to transmit to the HDMI appliance] that is configured to cause the rendering component of the entertainment system to return to the first state [paragraphs 63, 65,  then the remote-control engine is configured to determine a set of IR command codes to transmit to the HDMI appliance to place the HDMI appliance in the intended state] having the at least one configuration setting [paragraphs 63, 65, intended input of such as HDMI input 2 state].
Chardon does not explicitly disclose wherein the third instruction is for setting a configuration setting of the rendering component to a value that the configuration setting was set to when the first instruction was detected.
However, Lazarro discloses wherein the third instruction is for setting a configuration setting of the rendering component to a value that the configuration setting was set to when the first instruction was detected [paragraph 97, The state just before detection of the end of the activity may also be determined by analyzing current state data and, based at least in part on last user input event (or command transmission) that triggered detection of the end of the event, determining what the state prior to the triggering event was. For instance, if detecting the end of the activity includes detecting user input corresponding to a power off command, it can be determined that, prior to causing the power of the corresponding appliance to be off, its power was on. Volume settings, channel settings, and other settings that may be reset (while maintaining state data) upon detection of the power off user input may be stored in memory so as to not be lost upon reset. The generated end state data may be stored 1110 in memory of the remote control or another device], in order to provide a remote control system in a more intuitive and expandable manner [paragraph 7].
One of ordinary skill in the art at the time of applicant’s invention would have clearly recognized that it is quite advantageous for the system of Chardon to provide a remote control system in a more intuitive and expandable manner [Lazarro, paragraph 7]. It is for this reason one of ordinary skill in the art would have been motivated to implement wherein the third instruction is for setting a configuration setting of the rendering component to a value that the configuration setting was set to when the first instruction was detected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425. The examiner can normally be reached Mon-Thurs 8 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farley Abad/Primary Examiner, Art Unit 2181